Title: To Benjamin Franklin from Philip Balliau, 24 August 1780
From: Balliau, Philip
To: Franklin, Benjamin


SirFrom Dunkerque Prisone Agust the 24 1780
As I ade the Misfortune to Be Taken By Amerequin Priviteer In Sconneur Belonging to Jersey Caled the May Flower Bound to Newcastle I was Brought to Dunkerque Presone. There I Was Told By the Commesary of Dunkerque to Right to your honneur. I hope you Be So good to Right to the Comesaire of Dunkerque that Wee May Be Exchange In the first oportunite.
I Ramain your Most Humble Servant
Philip Balliau
 
Addressed: Dr. Banj: Franklyn, / Plenepotentiaire Des Etâts / Unies de L’Amerique / à / Passy.
Notation: Bailliau. Dunkerque. Augt. 24. 80
